Exhibit 10.1

 

SEVENTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 18, 2009 and effective as of the date on which
all of the conditions set forth in Section 5 have been satisfied or waived by
the Administrative Agent (the “Amendment Effective Date”), which amends that
certain Second Amended and Restated Credit Agreement dated as of March 30, 2006,
as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of May 2, 2006, the Second Amendment to Second Amended and
Restated Credit Agreement dated as of October 25, 2006, the Third Amendment to
Second Amended and Restated Credit Agreement dated as of November 29, 2006, the
Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
March 1, 2007, the Fifth Amendment to Second Amended and Restated Credit
Agreement dated as of May 7, 2007, and the Sixth Amendment to Second Amended and
Restated Credit Agreement dated as of May 9, 2008, by and among VENOCO, INC., a
Delaware corporation (the “Company”), the Guarantors, each of the Lenders party
thereto, BANK OF MONTREAL, a Canadian chartered bank acting through certain of
its U.S. branches or agencies, as Administrative Agent (in such capacity, the
“Administrative Agent”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, and LEHMAN
COMMERCIAL PAPER INC., as Co-Syndication Agents and FORTIS CAPITAL CORP., as
Documentation Agent (as in effect immediately prior to the Amendment Effective
Date, the “Credit Agreement”), is by and among the Company, the Guarantors, each
of the Lenders party hereto and the Administrative Agent.

 

WHEREAS, the Company has requested that the Credit Agreement be amended to make
certain changes to the Credit Agreement on the terms and conditions set forth in
this Amendment; and

 

WHEREAS, the Supermajority Lenders have agreed to such amendments subject to the
terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.               Defined Terms; Interpretation.

 

(a)           Capitalized terms used but not otherwise defined herein shall have
the meanings assigned such terms in the Credit Agreement.

 


(B)           THE RULES OF INTERPRETATION SET FORTH IN SECTION 1.2 OF THE CREDIT
AGREEMENT ARE INCORPORATED IN THIS AMENDMENT AS IF SET FORTH HEREIN.


 

Section 2.               Borrowing Base.  The Lenders hereby approve a Borrowing
Base of $125,000,000 as of the Amendment Effective Date.  Such determination
shall constitute the current annual Borrowing Base determination for purposes of
Section 2.6(b) of the Credit Agreement.

 

1

--------------------------------------------------------------------------------



 

Section 3.               Amendments.  The Credit Agreement is hereby amended as
follows:


 


(A)           THE DEFINITIONS OF “BASE RATE” AND “PRICING GRID” ARE HEREBY
AMENDED AND RESTATED TO READ IN THEIR ENTIRETY AS FOLLOWS:


 


“BASE RATE” MEANS, FOR ANY DAY AND WITH RESPECT TO ALL BASE RATE LOANS, A
FLUCTUATING RATE OF INTEREST PER ANNUM EQUAL TO THE GREATEST OF (A) THE RATE OF
INTEREST MOST RECENTLY ANNOUNCED BY BANK OF MONTREAL AT ITS CHICAGO, ILLINOIS
OFFICE AS ITS “BASE RATE” FOR DOLLAR ADVANCES MADE IN THE UNITED STATES, (B) THE
FEDERAL FUNDS RATE MOST RECENTLY DETERMINED BY THE ADMINISTRATIVE AGENT PLUS
1/2% (0.5%) PER ANNUM AND (C) THE LIBO RATE FOR A ONE-MONTH INTEREST PERIOD PLUS
1.5%.  THE BASE RATE IS NOT NECESSARILY INTENDED TO BE THE LOWEST RATE OF
INTEREST DETERMINED BY BANK OF MONTREAL OR ANY LENDER IN CONNECTION WITH
EXTENSIONS OF CREDIT. CHANGES IN THE RATE OF INTEREST ON THAT PORTION OF ANY
LOANS MAINTAINED AS BASE RATE LOANS SHALL BE EFFECTIVE FROM AND INCLUDING THE
EFFECTIVE DATE OF SUCH CHANGE IN THE BASE RATE.  THE ADMINISTRATIVE AGENT WILL
GIVE NOTICE TO THE BORROWER OF CHANGES IN THE BASE RATE DUE TO A CHANGE IN THE
RATE OF INTEREST DESCRIBED IN CLAUSE (A) OF THIS DEFINITION PROMPTLY UPON
RECEIPT OF NOTICE OF ANY SUCH CHANGE FROM BANK OF MONTREAL.


 

“Pricing Grid” means the annualized rates (stated in terms of basis points
(“bps”)) set forth below, which shall be computed as of each day during the term
hereof for the Applicable Margin (and Letter of Credit Rate) and Commitment Fee
based upon the Utilization Percentage on such day as follows:

 

 

 

 

 

Applicable Margin

 

 

 

Pricing
Level

 

Utilization
Percentage

 

Base Rate Loan
(bps)

 

LIBO Rate
Loan/Letter of
Credit Rate
(bps)

 

Commitment
Fee
(bps)

 

Level IV

 

90% or more

 

150.0

 

300.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level III

 

60% or more but less than 90%

 

125.0

 

275.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level II

 

30% or more but less than 60%

 

100.0

 

250.0

 

50.0

 

 

 

 

 

 

 

 

 

 

 

Level I

 

less than 30%

 

75.0

 

225.0

 

50.0

 

 

Section 4.               Amendment and Ratification.  Upon the effectiveness
hereof as provided in Section 5 of this Amendment, this Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
modified hereby, is hereby ratified, approved and confirmed to be in full force
and effect in each and every respect.  The execution, delivery and effectiveness
of this Amendment shall neither operate as a waiver of any right, power or

 

2

--------------------------------------------------------------------------------


 


REMEDY OF ANY LENDER OR ANY AGENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF
ANY OF THE LOAN DOCUMENTS.  ALL REFERENCES TO THE CREDIT AGREEMENT IN ANY OTHER
DOCUMENT, INSTRUMENT, AGREEMENT OR WRITING SHALL HEREAFTER BE DEEMED TO REFER TO
THE CREDIT AGREEMENT AS AMENDED HEREBY AND AS MAY BE FURTHER AMENDED, AMENDED
AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME PURSUANT TO
THE TERMS THEREOF AND THE INTERCREDITOR AGREEMENT.


 

Section 5.               Conditions to Effectiveness.   The effectiveness of
this Amendment is subject to the condition that the Administrative Agent shall
have received all of the following, in form and substance satisfactory to the
Administrative Agent and each Lender, and in sufficient copies for each Lender:

 


(A)           AMENDMENT.  THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY EACH OF
THE COMPANY, THE GUARANTORS AND EACH SUPERMAJORITY LENDER.


 


(B)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE CREDIT
AGREEMENT OR THIS AMENDMENT, IN EACH CASE TO THE EXTENT THEN DUE AND PAYABLE AT
THE AMENDMENT EFFECTIVE DATE, INCLUDING ANY SUCH COSTS, FEES AND EXPENSES
ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND 11.4 OF THE CREDIT AGREEMENT.


 


(C)           OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Section 6.               Representations and Warranties.  The Company and each
Guarantor each hereby represent and warrant that, as of the date hereof and the
Amendment Effective Date, after giving effect to this Amendment:


 

(a)           Bring-Down of Representations and Warranties.  The representations
and warranties of the Company and each Guarantor contained in Article VI and
Section 4.5(b) of the Credit Agreement are true and correct on and as of the
Amendment Effective Date, as though made on and as of such date.

 

(b)           No Litigation.  No litigation is pending or threatened against the
Company or any Subsidiary in which there is a reasonable probability of an
adverse decision which would result in a Material Adverse Effect.

 

(c)           No Material Adverse Effect.  There has occurred no event or
circumstance that has resulted or would reasonably be expected to result in a
Material Adverse Effect since December 31, 2008.

 

(d)           No Default or Event of Default.  No event has occurred and is
continuing which constitutes a Default, an Event of Default or both.

 

Section 7.               Governing Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3

--------------------------------------------------------------------------------


 

Section 8.               Costs and Expenses.  The Company shall pay all
reasonable costs and expenses incurred by the Administrative Agent or any other
Agent, the Lenders or any of their Affiliates in connection with the
development, preparation, administration and execution of this Amendment,
including Attorney Costs incurred by any such Person with respect thereto.

 

Section 9.               Counterparts.  This Amendment may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Amendment by facsimile
signatures or delivered in portable document format (.pdf) shall be binding upon
the parties hereto.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Second Amended and Restated Credit Agreement be duly executed and delivered by
their respective duly authorized officers as of the date first set forth above,
to be effective as of the Amendment Effective Date.

 

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

Venoco Seventh Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

By:

TEXCAL ENERGY (GP) LLC, as general partner

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

CATCO ENERGY LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

Address for Notice to the Company and the Guarantors:

 

Principal Place of Business and Chief Executive Office:

 

 

 

370 17th Street, Suite 2950

Denver, Colorado 80202-1370

Attention: Chief Financial Officer

Facsimile No.: (303) 626-8315

 

Venoco Seventh Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

By:

/s/ Joseph A. Bliss

 

 

Joseph A. Bliss

 

 

Managing Director

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

 

By:

/s/ James V. Ducote

 

 

James V. Ducote

 

 

Director

 

 

 

 

 

 

 

CO-SYNDICATION AGENT AND A LENDER:

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Vanessa Gomez

 

 

Name: Vanessa Gomez

 

 

Title: Director

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Vice President

 

Venoco Seventh Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

DOCUMENTATION AGENT AND A LENDER:

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

By:

/s/ David Montgomery

 

 

Name: David Montgomery

 

 

Title: Director

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

 

 

 

 

 

 

A LENDER:

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Gregory J. Petruska

 

 

Name: Gregory J. Petruska

 

 

Title: Senior Vice President

 

 

 

 

A LENDER:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ David G. Mills

 

 

Name: David G. Mills

 

 

Title: Managing Director

 

 

 

 

A LENDER:

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

By:

/s/ Douglas Gale

 

 

Name: Douglas Gale

 

 

Title: Vice President

 

 

 

 

A LENDER:

 

 

 

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Guy C. Evangelista

 

 

Name: Guy C. Evangelista

 

 

Title: Senior Vice President

 

Venoco Seventh Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Todd Coker

 

 

Name: Todd Coker

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

A LENDER:

 

 

 

 

RZB FINANCE LLC

 

 

 

 

By:

/s/ Shirley Ritch

 

 

Name: Shirley Ritch

 

 

Title: Vice President

 

 

 

 

By:

/s/ John A. Valiska

 

 

Name: John A. Valiska

 

 

Title: First Vice President

 

 

 

 

 

 

 

A LENDER:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ David Slye

 

 

Name: David Slye

 

 

Title: Senior Vice President

 

Venoco Seventh Amendment Signature Page

 

--------------------------------------------------------------------------------